Citation Nr: 0115085	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine with 
intervertebral disc degeneration and herniation, status post 
left 
L3-4 diskectomy and L7 foraminotomy.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel  

INTRODUCTION

The veteran had active military service from August 1961 to 
July 1965 and from July 1966 to September 1982.  

A November 1982 rating decision granted service connection 
for degenerative arthritis of the lumbosacral spine as 10 
percent disabling since October 1982, and the August 1989 and 
December 1992 rating decisions continued the 10 percent 
rating.  In August 1999, the veteran filed a claim for an 
increased rating.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision from the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the 10 percent rating for degenerative 
arthritis of the lumbar spine.  

A February 2000 rating decision granted a temporary total 
rating for surgical or other treatment necessitating 
convalescence from July 1999 to September 1999.  A March 2000 
rating action increased the 10 percent rating for 
degenerative arthritis of the lumbosacral spine to 60 percent 
from May 1999 to July 1999 and continued the 10 percent 
rating from September 1999.  An October 2000 hearing officer 
decision increased the 10 percent rating to 40 percent from 
September 1999.  

Although a higher 40 percent rating was granted from 
September 1999, the claim for a rating higher than 40 percent 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit was awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The veteran currently works for the postal service as a 
light maintenance worker.  

2.  The veteran's sciatica resolved almost immediately after 
the July 1999 diskectomy at L3-4 and foraminotomy at L7, and 
there is no evidence of demonstrable muscle spasm or absent 
knee jerk.  

3.  The veteran's left foot drop is mild and subtle with no 
evidence of active denervation in the left lower extremity or 
lumbar paraspinous musculature.  

4.  The veteran takes very few analgesics and is able to 
obtain relief from lumbar spine pain for hours during the 
day.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine with 
intervertebral disc degeneration and herniation, status post 
left 
L3-4 diskectomy and foraminotomy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293,and 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the veteran received a VA examination, filed lay 
statements with the RO, and provided sworn testimony at a 
regional office hearing.  The RO's August 1999 letter to the 
veteran, the January 2000, February 2000, and October 2000 
rating actions, and February 2000 and October 2000 statements 
of the case informed the veteran of the evidence needed to 
substantiate his claim.  The duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  The rating for a physical 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10 (2000).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case here, the present level of disability 
is of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability to 
make a more accurate evaluation, regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2 (2000).  

The veteran's lumbar spine disability is currently evaluated 
under the criteria of Diagnostic Code 5293 for intervertebral 
disc syndrome.  Given the diagnoses and findings of record, 
the Board will consider whether a rating in excess of 40 
percent is warranted under the criteria of Diagnostic Codes 
5003, 5010, 5292, 5293, and 5295 since August 1999, when the 
veteran filed his claim for an increased rating.  

A rating higher than 40 percent is not warranted under the 
criteria of Diagnostic Code 5293.  Severe symptoms of 
intervertebral disc syndrome with recurring attacks and 
intermittent relief are rated at 40 percent.  Intervertebral 
disc syndrome with pronounced, persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent knee jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  

The absence of sciatic neuropathy with characteristic pain 
warrants a rating no higher than 40 percent.  At a June 2000 
independent medical evaluation, the veteran reported that 
sciatica resolved almost immediately after the July 1999 
surgery.  Nor was he experiencing any paresthesia or loss of 
sensation in the left lower extremity.  There was no obvious 
atrophy or fasciculations in the lower extremity musculature 
and no percussion or sciatic notch tenderness over the 
lumbosacral region.  Likewise, the lack of demonstrable 
muscle spasm and an absent knee jerk support continuation of 
a rating no higher than 40 percent.  

The absence of other neurological findings appropriate to 
site of the diseased disc L3-4 warrants a rating no higher 
than 40 percent.  In May 2000, the veteran testified that 
back pain made it difficult to sit, stand, walk, or ride in a 
vehicle for long periods of time.  He testified that if he 
stood for four hours at work, the back of his left knee and 
the top of his left foot felt numb and that his foot felt 
heavy if he walked as little as three blocks.  He testified 
that he was limited on his job as a postal maintenance worker 
because he could not move a mailbox by himself.  He estimated 
sleeping only 4 out of 8 hours per night because of back pain 
every time he turned over in bed.  

In June 2000, however, an independent examiner characterized 
the veteran's left foot drop as mild and subtle and, for that 
matter, opined that the etiology of the foot drop was unclear 
because the distribution of described pain was more 
consistent with an S1 radiculitis than with an L4 dermatomal 
distribution.  After review of a June 2000 electromyography, 
the independent examiner found no evidence of active 
denervation in the left lower extremity or lumbar paraspinous 
musculature.  The examiner found that the veteran did not 
require an ankle fixation orthotic.  His station and gait 
were normal, and sensation was intact to light touch and 
pinprick in all areas.  The veteran had excellent motor 
strength in his lower extremities with the exception that he 
had 4/5 strength in the left peroneus longus muscle and in 
the left hamstring musculature.  Although the veteran had 
difficulty heel walking on the left side, toe walking was 
done well bilaterally, and no pathological reflexes were 
noted.  Heel-to-shin, rapid alternating movement, and tandem 
walking were performed well.  The veteran's only functional 
problem was left foot drop since May 1999 but strength in the 
left foot was improving with exercises after the July 1999 
surgery, and left foot numbness had completely resolved.  The 
absence of other neurological findings warrants a rating no 
higher than 40 percent.  

The veteran's ability to obtain more than a little 
intermittent relief supports continuation of a rating no 
higher than 40 percent.  In May 2000, he testified that 
aching discomfort was present when he tried to sleep and when 
he woke in the morning but generally not at other times.  The 
June 2000 independent examiner noted that the veteran took 
Naprosyn with some degree of symptomatic relief.  Although 
the veteran reported new sciatic pain for the past 4-5 months 
in August 2000, he took very few analgesics and had not yet 
tried Tylenol.  By October 2000, the veteran reported good 
results and having no pain since his July 1999 surgery until 
just two days ago.  Thus, the veteran's ability to obtain 
relief for hours during the day warrants a rating no higher 
than 40 percent.  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  Although limitation of 
motion is compensable, a rating higher than 40 percent is not 
available under the criteria of Diagnostic Codes 5292 and 
5295.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 
(2000).  

A rating no higher than 40 percent is warranted for 
occupational impairment due to the veteran's degenerative 
arthritis of the lumbar spine with intervertebral disc 
degeneration and herniation, status post left L3-4 diskectomy 
and L7 foraminotomy.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the veteran's lower back disability markedly 
interferes with employment or causes frequent 
hospitalizations.  Although restricted to lifting 30 pounds, 
the veteran currently works for the postal service as a light 
maintenance worker, and he was last hospitalized in July 1999 
for the L3-4 diskectomy and L7 foraminotomy.  


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine with 
intervertebral disc degeneration and herniation, status post 
left 
L3-4 diskectomy and L7 foraminotomy, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

